DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claims 24-30, the applicant claims a “method” but these are each dependent on an apparatus claim. Method claims and apparatus claims should be written as separate, without one dependent on the other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 23-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akamatsu (IEEE-2014). 
Regarding Claim 16, Akamatsu discloses a sensor for controlling an automatic door [p1983, Sec II], comprising: a laser scanner (12) for detecting the presence of an object with at least one laser curtain (22, 32, 34) in a predefined detection area of the scanning field [p1983, Sec II], a distance data acquisition unit (13) that is embodied to acquire the distances of the points of reflection of the reflected signal by evaluation of time of flight [p1983, Sec II], a presence detection unit (15), where the result of the distance data acquisition unit (13) is fed to the presence detection unit (15), the distance data acquisition unit (13) forwards the distance data information to the presence detection unit (15), the presence detection unit (15) evaluates, if an object is detected within the predefined detection area by analysing the distance data, where a presence detection information is created and fed to an at least one sensor output port (18, 18b) [p1983-4; Sec III], and, an object information unit (11) comprising a human body identification unit (16), where the object information unit (11) receives the distance data, and the human body identification unit (16) uses the distance data to determine if the detected object is a human body, where the object information unit (11) creates an object information that is fed to the at least one output port (18, 18a) [p1984-5; Sec III.A.2].
Regarding Claim 17, Akamatsu also discloses  the object information unit (11) comprises a counting unit to count the number of human bodies detected by the human body identification unit (16), so that counting information is fed to the at least one output port (18, 18a) [p1983-4; Sec III].
Regarding Claim 18, Akamatsu also discloses a laser scanner (12) generates multiple laser curtains (32, 33) and the object information unit comprises a motion detection unit to recognize the moving direction of an object [p1983-4; Sec III].
Regarding Claim 23, Akamatsu also discloses a computational unit (14) that is able to execute a method of human body recognition [p1983-4; Sec III].
Regarding Claim 24, Akamatsu also teaches a method of human body recognition … characterized by analyzing a detected object (P) in a monitored area and deciding whether or not the detected object is a human being with a laser scanner (12) [p1983; Sec II] comprising: the laser scanner (12) generates at least one laser curtain (22, 32, 34), where each laser curtain (22, 32, 34) is generated by multiple pulses evaluated by Time of flight (TOF) measurement of single pulses to generate the distance of the points of reflection with respect to the laser scanner position; combination of distances of the points of reflection with the direction of the pulse to retrieve a position in a predefined detection zone within a monitored area [p1984; Sec III.A]; projecting the points of reflection belonging to an detected object into an evaluation plane (EP) as evaluation objects (01, 02), where the evaluation plane (EP) has a Z-axis that is related to the height and a perpendicular one to the Z-axis that is related to the width in the direction of the lateral extension of the laser curtain (22, 32, 34) [p1984; Sec III.A.1], where the evaluation plane (EP) is evaluated based on the density distribution of the points of reflection along the Z-axis and the evaluation result is compared to anthropometric parameters [p1984-5; Sec III.A.2].
Regarding Claim 25, Akamatsu also discloses  anthropometric parameters are human body measures and/or human body proportions [p1984-5; Sec III.A.2]. 
Regarding Claim 30, Akamatsu also discloses the points of reflection are time integrated over an acquisition period [p1986, Sec IV].	
Claim(s) 16-18, 23-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Genet (WO 2012/042043). 
Regarding Claim 16, Genet discloses a sensor for controlling an automatic door [Page 5], comprising: a laser scanner (12) for detecting the presence of an object with at least one laser curtain (22, 32, 34) in a predefined detection area of the scanning field [Page 5], a distance data acquisition unit (13) that is embodied to acquire the distances of the points of reflection of the reflected signal by evaluation of time of flight [p 5-6], a presence detection unit (15), where the result of the distance data acquisition unit (13) is fed to the presence detection unit (15), the distance data acquisition unit (13) forwards the distance data information to the presence detection unit (15), the presence detection unit (15) evaluates, if an object is detected within the predefined detection area by analysing the distance data, where a presence detection information is created and fed to an at least one sensor output port (18, 18b) [Page 9], and, an object information unit (11) comprising a human body identification unit (16), where the object information unit (11) receives the distance data, and the human body identification unit (16) uses the distance data to determine if the detected object is a human body, where the object information unit (11) creates an object information that is fed to the at least one output port (18, 18a) [Page 5-6, Pages 9-10].
Regarding Claim 17, Genet also discloses  the object information unit (11) comprises a counting unit to count the number of human bodies detected by the human body identification unit (16), so that counting information is fed to the at least one output port (18, 18a) [Page 10].
Regarding Claim 18, Genet also discloses a laser scanner (12) generates multiple laser curtains (32, 33) and the object information unit comprises a motion detection unit to recognize the moving direction of an object [Fig 5; Page 12].
Regarding Claim 23, Genet also discloses a computational unit (14) that is able to execute a method of human body recognition [Page 6].
Regarding Claim 24, Genet also teaches a method of human body recognition … characterized by analyzing a detected object (P) in a monitored area and deciding whether or not the detected object is a human being with a laser scanner (12) [Pages 5-6] comprising: the laser scanner (12) generates at least one laser curtain (22, 32, 34), where each laser curtain (22, 32, 34) is generated by multiple pulses evaluated by Time of flight (TOF) measurement of single pulses to generate the distance of the points of reflection with respect to the laser scanner position; combination of distances of the points of reflection with the direction of the pulse to retrieve a position in a predefined detection zone within a monitored area [Fig 3a]; projecting the points of reflection belonging to an detected object into an evaluation plane (EP) as evaluation objects (01, 02), where the evaluation plane (EP) has a Z-axis that is related to the height and a perpendicular one to the Z-axis that is related to the width in the direction of the lateral extension of the laser curtain (22, 32, 34) [Fig 3e, 3f], where the evaluation plane (EP) is evaluated based on the density distribution of the points of reflection along the Z-axis and the evaluation result is compared to anthropometric parameters [Pages 7-8].
Regarding Claim 25, Genet also discloses  anthropometric parameters are human body measures and/or human body proportions [Page 8]. 
Regarding Claim 30, Genet also discloses the points of reflection are time integrated over an acquisition period [Pages 8-10].
	 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (IEEE-2014), as applied to claims 16, 23-25 above, and further in view of Budge (US 2011/0176000).
Regarding Claim 19, Akamatsu does not explicitly teach – but Budge teaches  characterized in that the output port (18, 18a, 18b) is a physical or wireless port[0098-99; Claim 1]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports based on the location of the cameras and the amount of data being analyzed. 
Regarding Claim 20, Akamatsu does not explicitly teach – but Budge teaches  characterized in that the presence information and the object information are fed to the same output port (18) [0048-50; 0060; 0063; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports simultaneously or separately based on the location of the cameras and the amount of data being analyzed.
Regarding Claim 21, Akamatsu does not explicitly teach – but Budge teaches  a first output port (18b) is dedicated to the presence information and a second output (18a) is dedicated to object information [0048-50; 0060; 0063; 0080-84;  0098-99]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports simultaneously or separately based on the location of the cameras and the amount of data being analyzed.
Regarding Claim 22, Akamatsu does not explicitly teach – but Budge teaches  presence information has a higher priority than the object information [0048-50; 0060; 0063; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports simultaneously or separately based on the location of the cameras and the amount of data being analyzed
Regarding Claim 26, Akamatsu does not explicitly teach – but Budge teaches  the points of reflection belonging to a evaluation object (01, 02) are evaluated based on density distribution over height, where accordingly a head height (H1) and shoulder height (H2) is derived from, and the anthropometric parameter is head height (H1) to shoulder height (H2) ratio, which is compared to a predefined range for a human body [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area. 
Regarding Claim 27, Akamatsu does not explicitly teach – but Budge teaches  head height (H1) and shoulder height (H2) are derived by evaluating the peaks (24, 26) of the density distribution [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area.
Regarding Claim 28, Akamatsu does not explicitly teach – but Budge teaches  evaluation plane (EP) is evaluated due to density distribution over height, where a head width (W1) and shoulder width (W2) are derived by taking the width (W1, W2) at the peaks of the corresponding density distribution [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area.
Regarding Claim 29, Akamatsu does not explicitly teach – but Budge teaches  anthropometric parameter is head width (W1) to shoulder width (W2) ratio, which is compared to a predefined range for human body proportion [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area.

Claim(s) 19-22 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genet (WO 2012/042043), as applied to claims 16, 23-25 above, and further in view of Budge (US 2011/0176000).
Regarding Claim 19, Genet does not explicitly teach – but Budge teaches  characterized in that the output port (18, 18a, 18b) is a physical or wireless port[0098-99; Claim 1]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports based on the location of the cameras and the amount of data being analyzed. 
Regarding Claim 20, Genet does not explicitly teach – but Budge teaches  characterized in that the presence information and the object information are fed to the same output port (18) [0048-50; 0060; 0063; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports simultaneously or separately based on the location of the cameras and the amount of data being analyzed.
Regarding Claim 21, Genet does not explicitly teach – but Budge teaches  a first output port (18b) is dedicated to the presence information and a second output (18a) is dedicated to object information [0048-50; 0060; 0063; 0080-84;  0098-99]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports simultaneously or separately based on the location of the cameras and the amount of data being analyzed.
Regarding Claim 22, Genet does not explicitly teach – but Budge teaches  presence information has a higher priority than the object information [0048-50; 0060; 0063; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use wireless or physical ports simultaneously or separately based on the location of the cameras and the amount of data being analyzed
Regarding Claim 26, Genet does not explicitly teach – but Budge teaches  the points of reflection belonging to a evaluation object (01, 02) are evaluated based on density distribution over height, where accordingly a head height (H1) and shoulder height (H2) is derived from, and the anthropometric parameter is head height (H1) to shoulder height (H2) ratio, which is compared to a predefined range for a human body [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area. 
Regarding Claim 27, Genet does not explicitly teach – but Budge teaches  head height (H1) and shoulder height (H2) are derived by evaluating the peaks (24, 26) of the density distribution [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area.
Regarding Claim 28, Genet does not explicitly teach – but Budge teaches  evaluation plane (EP) is evaluated due to density distribution over height, where a head width (W1) and shoulder width (W2) are derived by taking the width (W1, W2) at the peaks of the corresponding density distribution [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area.
Regarding Claim 29, Genet does not explicitly teach – but Budge teaches  anthropometric parameter is head width (W1) to shoulder width (W2) ratio, which is compared to a predefined range for human body proportion [0046-52; 0060; 0063; 0070-72; 0080-84; 0098-99]. It would have been obvious to modify the system of Akamatsu to use head/shoulder heights and ratios in data distributions in order to improve classification and validation of persons in the scan area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645